Case: 17-50385      Document: 00514403592         Page: 1    Date Filed: 03/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-50385                                FILED
                                  Summary Calendar                        March 27, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                Clerk


                                                 Plaintiff-Appellee

v.

GABRIEL RANGEL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:16-CR-68-5


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Gabriel Rangel has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Rangel has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50385    Document: 00514403592     Page: 2   Date Filed: 03/27/2018


                                 No. 17-50385

assessment that the appeal presents no nonfrivolous issue for appellate review.
See United States v. Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016).
      Our review reveals a clerical error in the written judgment concerning
the statutory provision applicable to Rangel’s instant drug conspiracy offense.
Specifically, the judgment reflects that Rangel was convicted and sentenced
under 21 U.S.C. § 841 and omits any reference to 21 U.S.C. § 846, the
applicable conspiracy statute.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for the limited
purpose of correcting the clerical error in the judgment. See FED. R. CRIM. P.
36; United States v. Johnson, 588 F.2d 961, 964 (5th Cir. 1979).




                                      2